DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be updated to recite that “The instant application claims priority to Provisional Serial No. 62/703,902 filed July 27, 2018.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or line 17 of instant claim 5 recites the broad recitation “H and C1-12 alkyl”, followed by the narrow recitations of “ more preferably….” and line 21 of instant claim 5  recites “(preferably phenyl)”.  See MPEP 2173.05(c).  Instant claims 6-8 are included in this rejection for being dependent upon instant claim 5.  Appropriate correction and/or clarification is required.

Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing two definitions for the variable “Rp”.  Specifically, the examiner notes that instant claim 10 initially defines the variable “Rp” to be selected from the group consisting of hydrogen, deuterium and R5, and then instant claim 10 later defines the variable “Rp” to be selected from hydrogen, -OR1 and -NR1R2.  It is unclear what the metes and bounds are for the variable “Rp”.  Instant claims 11-17 are included in this rejection for being dependent upon instant claim 10.  Appropriate correction and/or clarification is required.

Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not line 17 of claim 10 recites the broad recitation “n is an integer from 0 to 4”, followed by the narrow recitations of “preferably from 0 to 1, most preferably 0”.  See MPEP 2173.05(c).  Instant claims 11-17 are included in this rejection for being dependent upon instant claim 10.  Appropriate correction and/or clarification is required.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the double inclusion of the Markush ingredient “antioxidants”.  Specifically, the examiner asserts that claim 1 already requires an antioxidant component to be present in the composition.  Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,696,929.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,696,928.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,696,928 claims a similar detergent composition comprising a first composition, a leuco colorant of Formulae (I)-(V), a surfactant, an antioxidant, such as a mixture of hindered phenols and diarylamines, and adjunct ingredients (see claims 1-20 of U.S. Patent No. 10,696,928), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 10,696,928.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/523,650 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/523,650 claims a similar composition comprising a leuco compound of Formulae (I)-(V), an antioxidant composition comprising both a hindered phenol and a substituted .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qin et al, US 2016/0326467, discloses a laundry care composition comprising a triphenylmethane colorant and 0.001-2% by weight of an alkylated phenol antioxidant (see abstract and paragraphs 271-277).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 21, 2021